COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 RICARDO ZUNIGA,                             §               No. 08-14-00153-CR

                     Appellant,              §                 Appeal from the

 v.                                          §               205th District Court

 THE STATE OF TEXAS,                         §             of El Paso County, Texas

                      State.                 §               (TC# 20130D04852)

                                           §
                                         ORDER

        The Court GRANTS the Appellant’s Reply Brief third motion for extension of time

within which to file the brief until August 24, 2015. NO FURTHER MOTIONS FOR

EXTENSION OF TIME TO FILE THE APPELLANT’S REPLY BRIEF WILL BE

CONSIDERED BY THIS COURT.

        It is further ORDERED that the Hon. Ruben P. Morales, the Appellant’s attorney,

prepare the Appellant’s reply brief and forward the same to this Court on or before August 24,

2015.

        IT IS SO ORDERED this 4th day of August, 2015.


                                                   PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.